}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       67-1 Flushing District Court C20A2143 LT
                       1415 Flushing Rd
                       Flushing, MI 48433


                       American Honda Finance Corp
                       PO Box 997518
                       Sacramento, CA 95899


                       American Infosource
                       PO BOX 248848
                       Oklahoma City, OK 73124


                       Bernhardt Christenson
                       302 E Court Street
                       Flint, MI 48502


                       Capital One
                       PO Box 60599
                       City of Industry, CA 91716


                       CBCS
                       PO BOX 163333
                       Columbus, OH 43216-3333


                       City of Flint, Water/Sewer
                       PO BOX 1950
                       Flint, MI 48501


                       Consumers Energy
                       3201 E Court St
                       Room 84
                       Flint, MI 48506


                       Credit Acceptance
                       PO Box 5070
                       Southfield, MI 48086


                       Credit One Bank
                       Po Box 60500
                       City of Industry, CA 91716


                       Dept of Education/Navient
                       PO BOX 9635
                       Wilkes Barre, PA 18773


    20-31594-jda   Doc 6   Filed 09/23/20   Entered 09/23/20 13:49:12   Page 1 of 5
                   First Premier
                   3820 N Louise Ave
                   Sioux Falls, SD 57107-0145


                   Glendale Realty
                   4020 Hammerberg Rd
                   Flint, MI 48507


                   Glendell Realty
                   4020 Hammerberg Rd
                   Flint, MI 48507


                   Jefferson Capital System
                   16 Mcleland Rd
                   Saint Cloud, MN 56303


                   jeremy piper
                   601 S. Saginaw St
                   STE 202
                   Flint, MI 48502


                   Merchants & Medical Credit
                   6324 Taylor Dr
                   Flint, MI 48507


                   Money Recovery Nationwide
                   8155 Executive Court
                   STE 10
                   Lansing, MI 48917


                   Navy Federal
                   PO BOX 3000
                   Merrifield, VA 22119


                   Pinnacle Credit Services
                   PO BOX 640
                   Hopkins, MN 55343


                   Southgate Townhomes
                   3446 Southgate drive
                   Flint, MI 48507


                   Synchrony Bank
                   PO BOX 965033
                   Orlando, FL 32896-5033

20-31594-jda   Doc 6   Filed 09/23/20   Entered 09/23/20 13:49:12   Page 2 of 5
                   THomas Collision



                   USAA Savings Bank
                   PO BOX 33009
                   San Antonio, TX 78265-3009




20-31594-jda   Doc 6   Filed 09/23/20   Entered 09/23/20 13:49:12   Page 3 of 5
                                                            UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF MICHIGAN

                                                                COVER SHEET FOR AMENDMENTS


 Case Name:                Porshia V Montgomery                                              Case No.:   20-31594

DESCRIBE INFORMATION BEING AMENDED BY CHECKING APPLICABLE BOX(ES) BELOW:

      Amendment to Petition:
             Name      Debtor(s) Mailing Address      Alias
             Signature     Complying with Order Directing the Filing of Official Form(s)
      Summary of Your Assets and Liabilities and Certain Statistical Information
      Statement of Financial Affairs
      Schedules and List of Creditors:
          Schedule A/B
          Schedule C          Debtor 2 Schedule C
          List of Creditors Schedule D        Schedule E/F and
               Add creditor(s), provide address of creditor already on the List of Creditors, change amount or classification of
          debt - $31 Fee Required, or
               Change address of a creditor already on the List of Creditors - No Fee Required
          Schedule G
          Schedule H
          Schedule I
          Schedule J
          Schedule J-2
      NOTE: Use Page 2 for any corrections or additions to the List of Creditors.
 Additional Details of Amendment(s):




             DECLARATION OF ATTORNEY: I declare that the above information contained on this cover sheet may
             be relied upon by the Clerk of the Court as a complete and accurate summary of the information
             contained in the documents attached.
 Date                               Signature
 September 23, 2020                               /s/ Anthony Abueita
             AFFIRMATION OF DEBTOR(S): I declare under penalty of perjury that I have read this cover sheet and
             the attached schedules, lists, statements, etc., and that they are true and correct to the best of my
             knowledge, information and belief.
 Date                              Signature
 September 23, 2020                               /s/ Porshia V Montgomery




                                                                             1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
                  20-31594-jda                 Doc 6          Filed 09/23/20 Entered 09/23/20 13:49:12    Page 4 of 5
                                                       CORRECTIONS TO THE LIST OF CREDITORS
Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
schedules and List of Creditors.
 PREVIOUS NAME/ADDRESS OF CREDITOR:                                            PLEASE CHANGE TO:




 PREVIOUS NAME/ADDRESS OF CREDITOR:                                            PLEASE CHANGE TO:




                                                          ADDITIONS TO THE LIST OF CREDITORS
Use this section to identify creditors added to the schedules and List of Creditors.
 NAME OF CREDITOR:                         City of Flint, Water/Sewer
                                          PO BOX 1950
                                          Flint, MI 48501

 ADDRESS:



 NAME OF CREDITOR:                         Consumers Energy
                                          3201 E Court St
                                          Room 84
                                          Flint, MI 48506

 ADDRESS:



 NAME OF CREDITOR:

 ADDRESS:


                        FOR ADDITIONAL CORRECTIONS/ADDITIONS, COPY THIS SHEET AND CONTINUE.




                                                                               2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
                  20-31594-jda                 Doc 6          Filed 09/23/20   Entered 09/23/20 13:49:12   Page 5 of 5
